Citation Nr: 1544607	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for residuals of a strained muscle, left torso.

5.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of cold exposure.

6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

8.  Entitlement to a compensable rating for anal fistula and external hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to November 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2001 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has recharacterized the Veteran's claim for a low back disorder as an original service connection claim, rather than one requiring new and material evidence.  The Board notes that service connection for a back strain was originally denied in a May 2001 rating decision.  In April 2002, the Veteran petitioned to reopen his back claim.  However, as such was filed within one year of the rating decision, the Board has characterized the Veteran's April 2002 correspondence as a Notice of Disagreement.  See Holland v. Gober, 10 Vet. App. 433 (1997).  Since such filing, the Veteran has submitted timely correspondence to continue the appeals process, such that his appeal has been ongoing since the May 2001 rating decision, and his original service connection claim is before the Board.

The Board notes that in March 2011, the Board denied the Veteran's claims of entitlement to service connection for residuals of a cold injury, bilateral hearing loss and tinnitus.
A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

In the present case, the March 2011 Board decision was sent to the Veteran and his rights to appeal were explained.  In June 2011, the Veteran submitted a statement disagreeing with the Board decision regarding hearing loss and tinnitus, but did not request reconsideration of such.  In September 2011, VA received his application to reopen his claims of entitlement to service connection for residuals of a cold injury, bilateral hearing loss and tinnitus.  Therefore, as the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the March 2011 Board decision is final.  38 U.S.C.A. § 7104  (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100  (2011) [(2014)]. Accordingly, and as reflected in the characterization of the claims, new and material evidence is required to reopen such claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, further development is necessary prior to the adjudication of the claims. 

Regarding the Veteran's low back disorder claim, the Board notes that in correspondence dated September 2009, the Veteran indicated that he was submitting medical evidence in support of such claim from Dr. V.R.N., dated in February and April 2006.  The Veteran's representative indicated that an authorization form for such evidence was submitted in September 2009, though one is not of record.  It does not appear that the AOJ has requested such evidence, and the Board cannot locate such evidence in the Veteran's virtual claims file, nor was such evidence mentioned in any subsequent rating decision or Statement of the Case.  Thus, a remand is required for the AOJ to take appropriate action to obtain the aforementioned medical evidence.

With respect to all of the claims on appeal, the Board notes that the record indicates that the Veteran receives Social Security Administration (SSA) benefits.  See May 2012 VA treatment note.  To date, SSA records have not been requested.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Board notes that the Veteran receives treatment at the Dallas, Texas, Veterans Affairs Medical Center (VAMC) and the Fort. Worth, Texas, Community Based Outpatient Clinic (CBOC).  The most recent treatment records contained in the claims file are dated March 2010 and September 2014, from the Dallas VAMC and Ft. Worth CBOC, respectively.  Therefore, while on remand, any subsequent treatment records from the Dallas VAMC and Ft. Worth VAMC should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran dated March 2010 and September 2014, from the Dallas VAMC and Ft. Worth CBOC, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
  
2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.  Any negative responses must be documented.

3.  Obtain the records from Dr. V.R.N., dated February and April 2006, identified by the Veteran on VA Form 21-4138, dated September 2009.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




